                                    IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                            STATESVILLE DIVISION
                                    CIVIL ACTION NO. 5:20-CV-00010-KDB-DSC


                SCOTT ALMINIANA et. al.,                         )
                                                                 )
                                  Plaintiffs,                    )
                                                                 )
                v.                                               )                    ORDER
                                                                 )
                LOWE'S HOME CENTERS LLC,                         )
                                                                 )
                                 Defendant.                      )



                       THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

               Affidavit[s] [for Jason J. Thompson, Kevin J. Stoops and Rod M. Johnston]” (documents #4-6)

               filed February 11, 2020. For the reasons set forth therein, the Motions will be granted


                       The Clerk is directed to send copies of this Order to counsel for the parties, including but

               not limited to moving counsel, and to the Honorable Kenneth D. Bell.


                       SO ORDERED.


Signed: February 12, 2020
